DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tool-hosting aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 and 20 “said a bottom-grinding nodule” should be “said bottom-grinding nodule”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190313857) in view of Shalom (US 20160278430)
Regarding claim 1, Crowley discloses a finger-operated herb grinder (Fig. 1-29), the finger-operated herb grinder comprising: a grinder assembly (embodiment shown in Fig. 15a, 17, 19, 27, 28) including, a top-platform (non-thumb platform) having, a top-grinding nodule (grinding portion), and a finger retaining strap (see Fig. 15a- strap to retain fingers), a bottom-platform (thumb platform) having, a bottom-grinding nodule (grinding portions), a hollow inner volume (1706), a thumb retaining strap (elastic band; a series of magnetic fasteners (see Fig. 19 &[0049] - magnets), and a dispensing aperture (see Fig. 19 between the spikes of the two platforms are dispensing apertures) formed between said top-platform and said bottom- platform configured to dispense grinded-material therethrough, and wherein said top-platform and said bottom-platform are configured to slide (see Abstract: “rub” i.e. slide in relation to each other) in relation to each other and grind material positioned between said top-grinding nodule and said a bottom-grinding nodule into fine particles.  
Crowley fails to disclose and a kief-distribution aperture in communication with said hollow inner volume, a connecting strap connecting said top-platform and said bottom-platform.
Shalom teaches an herb grinder comprising (Fig. 38-41) a top platform (531) and a bottom platform (523, 527, 540, 611, 613), wherein the bottom platform comprising a grinding nodule (527), hollow inner volume (540), and a kief-distribution aperture (611) with a cap (613) in communication with said hollow inner volume. Shalom also teaches that [0136] teaches that the aperture (611) and the cap (613) allows pouring the ground materials without opening the whole hollow inner volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the hollow inner volume of Crowley with a kief-distribution aperture with a cap as taught by Shalom in order to provide additional opening to release ground material without opening the whole hollow inner volume ([0136], Shalom).
Although Crowley further discloses that magnets embedded in the fingertip elements so that they can cling to each other and not get misplaced ([0034] last sentence), Crowley is silent to a connecting strap connecting said top-platform and said bottom-platform. However, the examiner takes official notice that adding a strap between two parts that are used together is very well known to prevent misplacement. Therefore, it would have been obvious to of ordinary skill in the art at the time of the invention to add a connecting strap between said top-platform and said bottom-platform of Crowley.
Regarding claim 2, modified Crowley teaches the finger-operated herb grinder of claim 1.
Although Crowley further discloses that the finger/thumb retaining straps are elastic straps [0040] configured to receive and secure a finger and a thumb of a user respectively, Crowley is silent to wherein said finger retaining strap and said thumb retaining strap include fabric loops.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used fabric loops as the elastic straps, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 3, modified Crowley teaches the finger-operated herb grinder of claim 2, wherein said finger retaining strap and said thumb retaining strap are elasticized ([0040] elastic material).  
Regarding claim 4, modified Crowley teaches the finger-operated herb grinder of claim 3, wherein said finger retaining strap and said thumb retaining strap are positioned on an exterior plane (see Fig. 15a) of said top-platform and bottom-platform respectively.  
Regarding claim 5, modified Crowley teaches the finger-operated herb grinder of claim 4, wherein said top-platform and said bottom- platform further comprise finger-indentations (see Fig. 25: part of the finger may fit in the indentation), said finger retaining strap and said thumb retaining strap being positioned in alignment with (see Fig. 25) a respective one of said finger- indentation.  
Regarding claim 6, modified Crowley teaches the finger-operated herb grinder of claim 5, wherein said finger-indentations comprise a textured-surface (examiner interprets that all surfaces are textured to a certain degree).  
Regarding claim 7, modified Crowley teaches the finger-operated herb grinder of claim 1.
Although Crowley disclose one magnet each platform [0049], Crowley fails to disclose wherein said series of magnetic fasteners includes top-platform magnets and mating bottom-platform magnets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple magnets per platform instead of one large magnet each platform to achieve the same result of attaching them together to prevent misplacement [0004].
Regarding claim 8, modified Crowley teaches the finger-operated herb grinder of claim 7, wherein said top-platform magnets are in alignment with said bottom-platform magnets. (modified Crowley in claim 7 would meet this claim limitation)
Regarding claim 9, modified Crowley teaches the finger-operated herb grinder of claim 1,
Crowley further discloses wherein said bottom-grinding nodule includes a series of holes (see Fig. 27 “holes”). Crowley fails to disclose wherein the holes are slits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the hole of Crowley to be long and narrow slits because either shapes perform the same function of filtering equally well. Therefore, it would have been an obvious matter of design choice to modify the hole shape to obtain the invention specified in the claim. 
Regarding claim 10, modified Crowley teaches the finger-operated herb grinder of claim 1, wherein said kief-distribution aperture (611, Shalom) is configured to dispense said grinded-material collected in said hollow inner volume (1706) of said bottom-platform (thumb platform).  
Regarding claim 11, modified Crowley teaches the finger-operated herb grinder of claim 10, wherein said grinder assembly further includes a removable cap (613, Shalom) for sealing said kief-distribution aperture.  
Regarding claim 12, modified Crowley teaches the finger-operated herb grinder of claim 1, wherein said material is a smokable material (intended use: does not have patentable weight) including cannabis.  
Regarding claim 13, modified Crowley teaches the finger-operated herb grinder of claim 1, wherein said connecting strap is positioned opposite to said dispensing aperture (examiner notes that dispensing aperture as interpreted in claim 1 exists all sides of the grinder therefore would meet claim limitation).  
Regarding claim 14, modified Crowley teaches the finger-operated herb grinder of claim 13.
Although Crowley further discloses that magnets embedded in the fingertip elements so that they can cling to each other and not get misplaced ([0034] last sentence), Crowley is silent to a connecting strap connecting said top-platform and said bottom-platform comprising a flexible fabric material. However, the examiner takes official notice that adding a flexible fabric strap between two parts that are used together is very well known to prevent misplacement and still provide movement between the two parts. Therefore, it would have been obvious to of ordinary skill in the art at the time of the invention to add a connecting strap that comprises a flexible fabric material between said top-platform and said bottom-platform of Crowley.
Regarding claim 15, modified Crowley teaches the finger-operated herb grinder of claim 1, wherein said bottom-grinding nodule is removable (Fig. 28: slides over) providing access to said hollow inner volume of said bottom-platform.  
Regarding claim 16, modified Crowley teaches the finger-operated herb grinder of claim 15.
Although Crowley teaches that bottom grinding nodule slides over (see Fig. 28), Crowley is silent to wherein said bottom-grinding nodule is hosted on a track.  
However, the examiner takes official notice that a track is a well-known type of structure that allows the sliding movement between two parts. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the bottom-platform with a track that hosts the bottom-grinding nodule to provide sufficient structure that allows slide between two parts.  
Regarding claim 19, modified Crowley teaches the finger-operated herb grinder of claim 1, wherein said grinder assembly measures approximately 3 inches in length by 1.5 inches in width by 1 inch in height. (examiner notes that the grinder assembly is approximately the size as claimed)
Claim 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 20190313857) in view of Shalom (US 20160278430) as applied to claim 9 above, and further in view of (NPL: BUYHERBGRINDERS)
Regarding claim 17, modified Crowley teaches the finger-operated herb grinder of claim 9.
Crowley fails to disclose wherein said grinder assembly further includes a tool configured to assist a user with pushing said material through said series of slits into said hollow inner volume.  
BUYHERBGRINDERS teach an herb grinder assembly comprising a tool (scraper shown below) configured to assist a user with pushing material through holes into a hollow inner volume (shown below).

    PNG
    media_image1.png
    320
    483
    media_image1.png
    Greyscale
  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the herb grinder assembly of Crowley with a scraper tool configured to assist a user with pushing material through holes i.e. slits into the hollow inner volume as taught by BUYHERBGRINDERS in order to provide a narrow tool to scrap material into the holes when struct inside the grinding surface. 
Regarding claim 18, modified Crowley teaches the finger-operated herb grinder of claim 17.
BUYHERBGRINDERS further teaches storing the scraper inside the hollow inner volume. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the scraper tool inside the hollow inner volume of Crowley in order to not misplace the scraper tool. So that wherein said grinder assembly further includes a tool-hosting aperture (hollow inner volume top aperture allows for storage of said tool as shown in claim 17) for storage of said tool.  
Regarding claim 20, see claim rejections above. (the claim is combination of claims.)
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725